Citation Nr: 0806254	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The appellant served in the National Guard between 1970 and 
2004.  He was mobilized with his unit from January 25, 1991 
to March 26 1991 and from October 12, 2003 to November 8, 
2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The appellant was scheduled for a 
Board hearing in March 2007; however, he failed to appear for 
this hearing and provided no explanation for his absence.  
His hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant apparently contends the claimed disabilities 
had their onset during the periods his unit was mobilized, or 
were aggravated during those periods.  

Regarding hypertension, National Guard records dated in 1989, 
(prior to any mobilization), make reference to the 
appellant's earlier hypertension treatment.  With respect to 
gout, private records dated in 2004, make reference to a 1986 
diagnosis.  Since the earliest medical records reflecting 
treatment for the claimed disabilities would help to clarify 
the relevant facts in this case, the appellant should be 
specifically asked to identify (or submit) records of any 
treatment for the claimed disabilities from the 1980's.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify those places or physicians 
from which he received treatment for 
hypertension and/or gout prior to 1989.  
Then, with any authorization as may be 
needed from the appellant, the RO 
should attempt to obtain copies of the 
records of the treatment identified by 
the appellant.  The appellant also 
should be invited to obtain and submit 
those records himself.  

2.  Thereafter, the evidence should be 
reviewed, any additional development 
undertaken as may be indicated by the 
content of records reviewed, (including 
obtaining medical opinions that discuss 
the natural progression of the claimed 
disabilities as may be necessary to 
address whether they were aggravated by 
active duty for training), and the claims 
re-adjudicated.  If the benefits sought 
are not granted in full, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
